                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-md-2924


IN RE: ZANTAC (RANITIDINE)
PRODUCT LIABILITY LITIGATION,

__________________________________________/

    ORDER ON MOTION TO COMPEL RETURN OR DESTRUCTION OF
             PRIVILEGED DOCUMENTS [ECF No. 3612]

      Defendants Sanofi U.S. Services Inc., Sanofi-Aventis U.S. LLC, and Chattem,

Inc. (collectively “Sanofi”) want Plaintiffs to return or destroy seven documents that

were produced in discovery. See Pretrial Order (PTO) #25, § IV(5). Sanofi says that

the production was inadvertent. Sanofi further says these documents fall within the

attorney-client privilege and/or the work product privilege. Plaintiffs initially said

that all the documents are not privileged. They have now withdrawn their objection

to returning three of the documents.

      I have reviewed Sanofi’s Motion to Compel and the Plaintiffs’ Response. ECF

No. 3698. I also reviewed Sanofi’s ex parte declarations in support of its privilege

claims. See ECF Nos. 3613 to 3617 (unredacted declarations filed under seal); 3612-

1 to 3612-5 (redacted declarations); ECF No. 3546 (order granting leave to file ex parte

declarations). I also conducted an in camera review of the seven documents, which

were attached to the sealed Declaration of Paige Sharpe. ECF No. 3617. I am fully

advised and this matter is ripe for decision. For the following reasons, the Motion to
Compel Return or Destruction of Privileged Documents is GRANTED IN PART and

DENIED IN PART.

                                   DISCUSSION

      Privileges

      1. Attorney-Client

      “The attorney-client privilege exists to protect confidential
      communications between client and lawyer made for the purpose of
      securing legal advice.” In re Grand Jury Matter No. 91-01386, 969 F.2d
      995, 997 (11th Cir. 1992) (quoting In re Slaughter, 694 F.2d 1258, 1260
      (11th Cir. 1982)). Thus, in order to claim attorney-client privilege, the
      proponent of the privilege must prove that what is sought to be protected
      is (1) a communication (2) made between privileged persons (3) in
      confidence (4) for the purpose of obtaining or providing legal assistance
      for the client. Id.; see also MapleWood Partners, L.P. v. Indian Harbor
      Ins. Co., 295 F.R.D. 550, 582–83 (S.D. Fla. 2013) (J. Hoeveler). “
      ‘Privileged persons’ include the client, the attorney(s), and any of their
      agents that help facilitate attorney-client communications or the legal
      representation.” In re Teleglobe, 493 F.3d at 359 (quoting Restatement
      (Third) of the Law Governing Lawyers § 70 (2000)).

Diamond Resorts U.S. Collection Dev., LLC v. US Consumer Attorneys, P.A., 9:18-CV-

80311, 2021 WL 505122, at *4 (S.D. Fla. Feb. 11, 2021) (J. Reinhart)

      2. Work Product

      “The work product doctrine protects from disclosure documents and
      tangible things prepared in anticipation of litigation by or for a party or
      by or for that party's attorney acting for his client.” Atriums of Palm
      Beach Condominium Assn., Inc. v. QBE Insurance, Co., 2009 WL
      10667478 at *3 (S.D. Fla. 2009) (J. Johnson). Federal Rule of Civil
      Procedure 26(b)(3) codifies the work product privilege. It states:

            (A) Documents and Tangible Things. Ordinarily, a
            party may not discover documents and tangible things that
            are prepared in anticipation of litigation or for trial by or
            for another party or its representative (including the other
            party's attorney, consultant, surety, indemnitor, insurer,
                                          2
      or agent). But, subject to Rule 26(b)(4), those materials
      may be discovered if:

      (i) they are otherwise discoverable under Rule 26(b)(1); and

      (ii) the party shows that it has substantial need for the
      materials to prepare its case and cannot, without undue
      hardship, obtain their substantial equivalent by other
      means.

      (B) Protection Against Disclosure. If the court orders
      discovery of those materials, it must protect against
      disclosure of the mental impressions, conclusions,
      opinions, or legal theories of a party's attorney or other
      representative concerning the litigation.

As the proponents of the privilege, Defendants bear the burden of
establishing it by a preponderance of the evidence. MapleWood Partners,
L.P. v. Indian Harbor Ins. Co., 295 F.R.D. 550, 584, 620 (S.D. Fla. 2013)
(J. Hoeveler); Fed. R. Evid. 104(a). [The party opposing the privilege
claim] bears the burden of proving that the privilege has been waived,
or that there is a substantial need for disclosure of the disputed
materials. Accord 7–Eleven, Inc. v. George, 2010 WL 11508171 at *5
(M.D. Fla. 2010) (“Just as the proponent of the privilege has the burden
of proof as to facts which give rise to the privilege, the party seeking to
abrogate the privilege has the burden to prove facts which would make
an exception to the privilege applicable” by “a preponderance of the
evidence.”) (applying Florida law and quoting First Union Nat'l Bank v.
Turney, 824 So. 2d 172, 183 n. 9, 184 (Fla. Dist. Ct. App. 2001)).

There are two kinds of work product: (1) fact work product and (2)
opinion work product. Atriums of Palm Beach Condominium Assn., Inc.,
2009 WL 10667478 at *4 (“Once work product protection attaches, the
doctrine is divided into two categories enjoying different degrees of
protection.”). “[F]act work product may encompass factual material
including the result of a factual investigation.” Burrow v. Forjas Taurus
S.A., 334 F. Supp. 3d 1222, 1229 (S.D. Fla. 2018) (J. Simonton) (quoting
In re Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180, 183 (2d
Cir. 2007)). Fact work product is discoverable upon a showing of
substantial need. “A non-exhaustive list of factors are assessed in
determining substantial need including: (1) the importance of the
materials to the party seeking them for case preparation, (2) the
difficulty the party will have obtaining them by other means, and (3) the
                                    3
      likelihood that the party, even if he obtains the information by
      independent means, will not have the substantial equivalent of the
      documents he seeks.” Id.

      Opinion work product is material that reflects an attorney’s “mental
      impressions, conclusions, opinions, or legal theories.” MapleWood
      Partners, L.P. 295 F.R.D. at 620-21. “The Eleventh Circuit has held that
      while the disclosure of fact work-product can be compelled upon a
      requisite showing, opinion work-product ‘enjoys a nearly absolute
      immunity’ and cannot be discovered merely upon a showing of
      substantial need and an inability to secure the materials by alternate
      means without undue hardship, i.e., the test under Rule 26(b)(3)(A)(ii),
      but rather is only discoverable in ‘very rare and extraordinary
      circumstances.’ ” Id. at 620 (quoting Cox v. Admin. U.S. Steel &
      Carnegie, 17 F.3d 1386, 1422 (11th Cir. 1994), modified on other grounds
      by 30 F.3d 1347 (11th Cir. 1994)).

Raymond James Fin. Services, Inc. v. Arijos, 19-81692-CIV, 2020 WL 1492993, at *2–

3 (S.D. Fla. Mar. 27, 2020) (J. Reinhart). Fact work product includes “an exchange of

emails between counsel and a witness that is the functional equivalent of a witness

interview.” Id. at *4. Notably, by the plain terms of Rule 26(b)(3), fact work product

also includes materials prepared by a party in anticipation of litigation, even without

the input of counsel.

      The Documents

      Document 1: Bates No. 245372-73 (Entry 75 in privilege log)1, ECF No.

3617 at 20: Sanofi asserts the attorney-client privilege over this document. It is

information extracted from a Sanofi database. This document is not a communication,

let alone a communication between lawyer and client for the purpose of legal



1
 The relevant page of Sanofi’s privilege log is filed under seal at ECF No. 3617, page
149.
                                          4
representation. Document 1 was extracted from an archive at counsel’s request for

purposes of litigation. ECF Nos. 3617 ¶¶6–8 (sealed); 3612-5 ¶¶ 6–8 (redacted).

      Sanofi represents that this document has been produced elsewhere in the

discovery materials. Sharpe Declaration, ECF No. 3617 ¶10 (under seal); ECF No.

3612-5, ¶10 (redacted). Because Sanofi has voluntarily provided an unredacted copy

of Document 1 to Plaintiffs, the privilege claim over this document is DENIED AS

MOOT; see also MapleWood Partners, 295 F.R.D. at 584 (voluntary disclosure waives

attorney-client privilege because “disclosure is inconsistent with the confidentiality

requirement of purportedly privileged communications.”).

      Document 2: Bates No. 245369-71 (Entry 74 in privilege log), ECF No.

3617 at 12–14: Sanofi asserts the attorney-client and work product privileges over

this document. The document is a chain of three emails among non-lawyers at Sanofi.

The first email is on December 16, 2019, at 12:45 p.m. The second is the same day at

2:13 p.m.; it has Document 1 as an attachment. The third is on December 17, 2019,

at 1:27 p.m.

      The first email schedules a meeting relating to possible litigation related to

ranitidine. The second email attaches Document 1 and indicates the topic(s) to be

discussed at the meeting. The third email summarizes the information contained in

Document 1 and provides additional information about Document 1.

      These emails do not fall within the attorney-client privilege. They are not

communications between a lawyer and a client, nor are they facilitating an otherwise-

privileged attorney-client communication.
                                          5
      The first email is not covered by the work product privilege. It does not concern

or contain any underlying facts. It is merely a communication about scheduling a

meeting. The second email is not fact work product. It merely forwards Document 1,

which is not itself privileged. The third email is fact work product. It contains factual

information newly collected by Sanofi as part of an investigation related to

anticipated litigation over ranitidine.

      The claim that the December 16 emails are work product is OVERRULED. The

claim that the December 17 email is work product is SUSTAINED.

      Document 3: Bates No. 245366-68 (Entry 73 in privilege log), ECF No.

3617 at 16–18: Sanofi asserts the attorney-client and work product privileges over

this document. The document is identical to Document 2, except that it includes a

“reply-all” email on December 17, 2019, at 1:53 p.m. among non-lawyers. The

additional email is not privileged. It is not a communication between lawyer and

client, nor does it facilitate an attorney-client communication. It does not reveal

underlying facts nor does it contain attorney opinion. Therefore, the claim that the

email on December 17, 2019, at 1:53 p.m. is covered by the attorney-client or work

product privilege is OVERRULED.           The claim that the rest of the document is

privileged is SUSTAINED IN PART and OVERRULED IN PART for the same

reasons as Document 2.

      Document 4: Bates No. 238350-390 (Entry 71 in privilege log), ECF No.

3617 at 23–63. Sanofi asserts attorney-client and work product privileges over a

portion of this document. This document is a draft safety evaluation report authored
                                            6
by a non-lawyer. Each page contains a footer stating “Property of Sanofi group –

strictly confidential.” Document 4 contains comment bubbles on pages 2, 3, and 36 in

German. Id. at 24–25, 58. It contains three comment bubbles on page 16 (Id. at 38)

from outside litigation counsel. Sanofi has voluntarily produced a copy of Document 4

without the comment bubbles on page 16. ECF No. 3612-5 ¶12.

      Plaintiffs have withdrawn their objection. ECF No. 3698 at 7. The claim that

the comment bubbles are privileged is therefore SUSTAINED.

      Document 5: Bates No. 238391-431 (Entry 72 in privilege log), ECF No.

3617 at 65–105. Sanofi asserts attorney-client and work product privileges over a

portion of this document. This document is a different draft of the safety evaluation

report (Document 4). On page 16 (ECF No. 3617 at 80), it contains three comment

bubbles containing comments from outside litigation counsel. The content of these

comment bubbles is identical to the content of the ones in Document 4. Sanofi has

produced a copy of Document 5 without the comment bubbles on page 16. ECF No.

3612-5 ¶12.

      Plaintiffs have withdrawn their objection. ECF No. 3698 at 7. The claim that

the comment bubbles are privileged is therefore SUSTAINED.

      Document 6: Bates No. 111848-111857 (Entry 86 in privilege log), ECF

No. 3617 at 107–16. Sanofi asserts attorney-client privilege over a portion of this

document. This document is an October 13, 2019, draft of internal FAQs for

Zantac/Ranitidine. On page 8 (ECF No. 3617 at 114) there is a comment bubble where

a non-lawyer says that outside counsel recommended an edit to the document. Sanofi
                                         7
has produced a copy of Document 6 without the comment bubble on page 8. ECF No.

3612-5 ¶13.

      Plaintiffs have withdrawn their objection. ECF No. 3698 at 7. The claim that

the comment bubble is privileged is therefore SUSTAINED.

      Document 7: Bates No. 103978-103980 (Entry 85 in privilege log), ECF

No. 3617 at 130–32: Sharpe Declaration ¶14 ECF 3617 at 5. Sanofi asserts

attorney-client privilege over a portion of this document. This document is an email

chain. The oldest email is dated September 20, 2019, at 3:21 p.m. and is between non-

lawyers. The next sequential email is on September 23, 2019, at 1:55 p.m. and is also

between non-lawyers. The next sequential email is on September 23, 2019, at 3:13

p.m., from the head of one of Sanofi’s regulatory affairs divisions to one of Sanofi’s

Associate General Counsels. It is copied to several non-lawyers, all of whom have a

“sanofi.com” email address. It is forwarding the prior two emails. The Associate

General Counsel responds on September 23 at 3:52 p.m. with legal advice about

making public statements concerning ranitidine. Sanofi’s Head of Public Affairs and

Policy responds on September 23 at 7:55 p.m. to confirm receiving the legal advice.

Sanofi has produced a version of Document 7 that redacts the last two sequential

emails – the Associate General Counsel’s email and the Head of Public Affairs’

response.

      Sanofi asserts the attorney-client privilege over the last two sequential emails.

These emails contain confidential legal communications between in-house counsel

and a senior executive. The only people copied on the communication are Sanofi
                                          8
employees. Even though the underlying document contains information that may not

have been intended to remain confidential, the information conveyed by and to

counsel was intended to remain confidential from anyone outside of Sanofi. The claim

that the emails on September 23, 2019, at 3:52 p.m. and 7:55 p.m. fall within the

attorney-client privilege is SUSTAINED.

      WHEREFORE, Sanofi’s Motion to Compel Return or Destruction of Privileged

Documents is GRANTED IN PART and DENIED IN PART. For those documents or

portions of documents for which a privilege claim was sustained, Plaintiffs shall

return or destroy the original production and any copies of that production, and shall

file a certification of compliance on or before July 19, 2021.

      DONE and ORDERED in Chambers this 9th day of July, 2021, at West Palm

Beach in the Southern District of Florida.


                                         ____________________________________
                                         BRUCE E. REINHART
                                         UNITED STATES MAGISTRATE JUDGE




                                           9
